DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 6/27/2022.
Claims 1, 9, and 14 have been amended.
Claims 1-20 are pending and are rejected.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, with respect to Double Patenting rejection have been fully considered and are persuasive.  The Rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 20150143442 A1) in view of Jing (US 20160227161 A1) and further in view of Fonzi (20160253629 A1).
As to claim 1, teaches McCoy teaches a computer-implemented method comprising:
initializing, by a first computing device, a real-time meeting communication session between a user and one or more other users, wherein the first computing device is connected to a media system ([0007] users to share and recommend assets to one another (communication session between a user and one or more other users); [0070] the IPTV client sends login information including, e.g., user name and password to the management server 30 (first computing device), which returns (initializing) to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 (media system) to obtain content from that server), and wherein a participation of the user in the real-time meeting communication session  is to begin via a mobile computing device of the user ([0040] the client consumer electronics device include a mobile telephone);
wherein the user is associated with the mobile device and a second computing device ([0073] the proxy server 34, responsive to a correct user name and password from the second device 36, returns information about all IPTV clients 12 that are affiliated with the user account associated with the user name and password (associated with the mobile device and a second computing device))
granting control of the real-time meeting communication session from the mobile computing device of the user to the first computing device ([0070] the management server 30 (first computing device), which returns to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 to obtain content from that server (granting control of the real-time communication session));
McCoy does not explicitly teach
real-time meeting; 
receiving information indicative of the mobile computing device of the user being in a physical presence of the first computing device; and
transmitting an instruction that causes the second computing device to display a user interface element, which when selected allows the participation of the user in the real-time meeting communication session to continue via the second computing device, wherein the instruction is sent after granting the control; 
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element.
Jing teaches
real-time meeting (abstract, real-time video conference);
transmitting an instruction that causes the second computing device to display a user interface element, which when selected allows the participation of the user in the real-time meeting communication session to continue via the second computing device, wherein the instruction is sent after granting the control ([0109] the first browser of the first terminal and the second browser of the second terminal access the conference server using the login information of the same user; [0133] The second browser receives, according to the first select instruction, a create instruction sent by the first WebRTC application, according to the create instruction, the second browser invokes an extended WebRTC interface, and determines a video sending attribute value and an audio sending attribute value that are of a constraint object in the extended WebRTC interface);
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element ([0117] the second browser determines that a transmission connection is already established with the conference server, and the second browser sends the second media stream to the conference server (control of the real-time communication session) according to the port attribute information using the corresponding port.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the control session of the second device, as taught by Jing.  One would be motivated to do so to enhancing a function of a WebRTC video conference and improving user experience.	
McCoy and Jing do not explicitly teach
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device;
Fonzi teaches
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device ([0066] a device of another user (mobile computing device) is detected when physical proximity by the remote device (first computing device) and sends an indication to the application server after the detection);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Jing disclosure, the real-time meeting, as taught by Fonzi.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.	

As to claim 9, teaches McCoy teaches a system comprising: 
memory storing a set of instructions;
 one or more processors, coupled to the memory ([0042, 0043] a process running on a processor, electronic memory), to perform operations comprising: 
initializing a real-time meeting communication session between a user and one or more other users for a first computing device, wherein the first computing device is connected to a media system ([0007] users to share and recommend assets to one another (communication session between a user and one or more other users); [0070] the IPTV client sends login information including, e.g., user name and password to the management server 30 (first computing device), which returns (initializing) to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 (media system) to obtain content from that server), and wherein a participation of the user in the real-time meeting communication session  is to begin via a mobile computing device of the user ([0040] the client consumer electronics device include a mobile telephone); 
wherein the user is associated with the mobile device and a second computing device ([0073] the proxy server 34, responsive to a correct user name and password from the second device 36, returns information about all IPTV clients 12 that are affiliated with the user account associated with the user name and password (associated with the mobile device and a second computing device));
granting control of the real-time meeting communication session from the mobile computing device to the first computing device ([0070] the management server 30 (first computing device), which returns to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 to obtain content from that server (granting control of the real-time communication session)); 
McCoy does not explicitly teach
real-time meeting; 
receiving information indicative of the mobile computing device of the user being in a physical presence of the first computing device; and
transmitting an instruction that causes the second computing device to display a user interface element, which when selected allows the participation of the user in the real-time meeting communication session to continue via the second computing device, wherein the instruction is sent after granting the control; 
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element.
Jing teaches
real-time meeting (abstract, real-time video conference);
transmitting an instruction that causes the second computing device to display a user interface element, which when selected allows the participation of the user in the real-time meeting communication session to continue via the second computing device, wherein the instruction is sent after granting the control ([0109] the first browser of the first terminal and the second browser of the second terminal access the conference server using the login information of the same user; [0133] The second browser receives, according to the first select instruction, a create instruction sent by the first WebRTC application, according to the create instruction, the second browser invokes an extended WebRTC interface, and determines a video sending attribute value and an audio sending attribute value that are of a constraint object in the extended WebRTC interface);
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element ([0117] the second browser determines that a transmission connection is already established with the conference server, and the second browser sends the second media stream to the conference server (control of the real-time communication session) according to the port attribute information using the corresponding port.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the control session of the second device, as taught by Jing.  One would be motivated to do so to enhancing a function of a WebRTC video conference and improving user experience.	
McCoy and Jing do not explicitly teach
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device;
Fonzi teaches
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device ([0066] a device of another user (mobile computing device) is detected when physical proximity by the remote device (first computing device) and sends an indication to the application server after the detection);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Jing disclosure, the real-time meeting, as taught by Fonzi.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.

As to claim 14, McCoy teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by the one or more processors ([0042] a process running on a processor), causes the one or more processors to perform operations comprising:
initializing a real-time meeting communication session between a user and one or more other users for a first computing device, wherein the first computing device is connected to a media system ([0007] users to share and recommend assets to one another (communication session between a user and one or more other users); [0070] the IPTV client sends login information including, e.g., user name and password to the management server 30 (first computing device), which returns (initializing) to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 (media system) to obtain content from that server), and wherein a participation of the user in the real-time meeting communication session  is to begin via a mobile computing device of the user ([0040] the client consumer electronics device include a mobile telephone);
wherein the user is associated with the mobile device and a second computing device ([0073] the proxy server 34, responsive to a correct user name and password from the second device 36, returns information about all IPTV clients 12 that are affiliated with the user account associated with the user name and password (associated with the mobile device and a second computing device));
granting control of the real-time meeting communication session from the mobile computing device of the user to the first computing device ([0049] the Internet protocol TV (IPTV) client processor controlling a video display.  The IPTV client (mobile computing device) sends login information to the management server which returns to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client to the content server to obtain content from the content server (granting control of the real-time communication session));
transmitting an instruction that causes the second computing device to display a user interface element associated with the real-time meeting communication session, wherein the instruction is sent after granting the control ([0071] the utility executed on the second device 36 (second computing device), sends a request to the proxy server 34, which returns (62) a response (instruction) in a suitable language, such as hypertext markup language (HTML) with JavaScript for the second device 36 to execute; [0072] using the JavaScript.RTM received from the proxy server 34 the second device 36 prompts the user to input to the second device 36 the user account information (display a user interface element)); 
McCoy does not explicitly teach
real-time meeting; 
receiving information indicative of the mobile computing device of the user being in a physical presence of the first computing device; and
transmitting an instruction that causes the second computing device to display a user interface element, which when selected allows the participation of the user in the real-time meeting communication session to continue via the second computing device, wherein the instruction is sent after granting the control; 
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element.
Jing teaches
real-time meeting (abstract, real-time video conference);
transmitting an instruction that causes the second computing device to display a user interface element, which when selected allows the participation of the user in the real-time meeting communication session to continue via the second computing device, wherein the instruction is sent after granting the control ([0109] the first browser of the first terminal and the second browser of the second terminal access the conference server using the login information of the same user; [0133] The second browser receives, according to the first select instruction, a create instruction sent by the first WebRTC application, according to the create instruction, the second browser invokes an extended WebRTC interface, and determines a video sending attribute value and an audio sending attribute value that are of a constraint object in the extended WebRTC interface);
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element ([0117] the second browser determines that a transmission connection is already established with the conference server, and the second browser sends the second media stream to the conference server (control of the real-time communication session) according to the port attribute information using the corresponding port.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the control session of the second device, as taught by Jing.  One would be motivated to do so to enhancing a function of a WebRTC video conference and improving user experience.	
McCoy and Jing do not explicitly teach
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device;
Fonzi teaches
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device ([0066] a device of another user (mobile computing device) is detected when physical proximity by the remote device (first computing device) and sends an indication to the application server after the detection);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Jing disclosure, the real-time meeting, as taught by Fonzi.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.

As to claims 2, 10, and 15, McCoy, Jing, and Fonzi teach all limitations of the parents claims 1, 9, and 14, McCoy further teaches: 
receiving, from the second computing device, an input corresponding to the selection by the user of the user interface element ([0074] the user inputs to the second device to selected IPTV client device to use with the second device.  The second device sends the client information received to the proxy server, requesting a list of services available to the IPTV client device from one or more of the content servers.  The proxy server relays the request for a list of services to the management server).

As to claim 3, 11, and 16, McCoy, Jing, and Fonzi teach all limitations of the parents claims 2, 10, and 15, McCoy does not explicitly teach
wherein the receiving of the input causes the second computing device to participate in the real-time meeting communication session and to enable the second computing device to control the media system over an internet connection with a server.
Jing teaches
 “real-time meeting” (abstract, real-time video conference);
wherein the receiving of the input causes the second computing device to participate in the real-time meeting communication session and to enable the second computing device to control the media system over an internet connection with a server ([0060] the conference information includes an internet protocol (IP) address, a port number, and the like that are of the video conference; [0170] a second browser of the second terminal may access a conference server using login information of the same user).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Jing disclosure, the real-time meeting, as taught by Jing.  One would be motivated to do so  that the first browser of the first terminal or the second browser of the second terminal can upload a video/audio to the conference server in a video conference, thereby improving user experience.	

As to claims 4, 12, and 17, McCoy, Jing, and Fonzi teach all limitations of the parents claims 1, 9, and 14, wherein McCoy further teaches 
the mobile computing device comprises a mobile phone (fig. 1, element 12, [0058] the client consumer electronics device (CE) 12 such as a TV, game player, video disk player, camera, digital clock radio, mobile telephone) and the second computing device comprises a tablet computer or a laptop computer (fig. 1, element 36, [0064] the second device 36 may be another TV, game player, video disk player, camera, digital clock radio, mobile telephone, personal digital assistant, laptop computer).

As to claim 8, the combination of McCoy, Jing, and Fonzi teach the computer-implemented method of claim 1, wherein McCoy further teaches 
the user interface element comprises a system tray notification or a pop-up window and presents the second computing device with an option to join the real-time meeting communication session ([0035]) the server device includes a notifying device that notifies the second display device of the selected recipients that content is available for viewing on the recipients first display device.  The second display device of the selected recipients (second computing device with an option to join the real-time communication session) are capable of previewing the content on the recipient's second display device (system tray notification) before the second display device of the recipient sends the content to the recipient's first display device).
Examiner note:  When the second display device selects recipients of previewing the content, it is inherently joining the network communication in real-time.
McCoy does not explicitly teach
“real-time meeting”;
Jing teaches
“real-time meeting” (abstract, real-time video conference);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Jing disclosure, the real-time meeting, as taught by Jing.  One would be motivated to do so  that the first browser of the first terminal or the second browser of the second terminal can upload a video/audio to the conference server in a video conference, thereby improving user experience.	

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy
(US 20150143442 A1), in view of Jing (US 20160227161 A1), further in view of Fonzi (US
20160253629 A1), and further in view of Lopez (US 20130080916 A1).
As to claims 5, 13, and 18, McCoy, Jing, and Fonzi teach all limitations of the parents claims 1, 9, and 14, McCoy does not explicitly teach
wherein the media system comprises a non-smart display, and wherein the first computing device is coupled to the non-smart display.	Lopez teaches 
wherein the media system comprises a non-smart display, and wherein the first computing device is coupled to the non-smart display (fig. 1, element 120, 121, [0052] the wireless hand held device 120 (the first computing device) is in a bidirectional communications with the multimedia display 121 (coupled to the non-smart display)).
Examiner note: The display 121 includes monitor or movie theater display screen is a non-smart display that is not itself configured to connect to the network (applicant’s specification 0022).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Jing disclosure, the multimedia display to present video to user, as taught by Lopez.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.	

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 20150143442 A1), in view of Jing (US 20160227161 A1, in view of Fonzi (US 20160253629 A1), and further in view of Altman (US 20170251515 A1).
As to claims 6 and 19, McCoy, Jing, and Fonzi teach all limitations of the parents claims 1, 9, and 14, McCoy further teaches 
wherein the first computing device is connected to a server via a computing network ([0039] the IPTV client device 12 includes wireless modem or wireless telephony transceiver communicates with the processor to provide connectivity to a wide area network such as the Internet; [0062, the proxy server (server) and the management server (first server) include network interfaces 34c and 32c communicate via a wide area network such as the Internet (computing network)), and
wherein the second computing device is connected to the server and lacks short-range wireless communication connection with the first computing device (fig. 2, [0075] the second device 36 sends the client information received to the proxy server 34 (the second computing device is connected to the server), requesting a list of services available to the IPTV client device 12 from one or more of the content servers 32). 
Examiner note: The second device 36 communicates with the Management server via the Proxy server indicating that the second device 36 does not communicate with the Management server via a short-range wireless communication (lacks short-range wireless communication connection).
McCoy does not explicitly teach
wherein the first computing device is connected to the mobile computing device via a short-range wireless communication network.
Altman teaches
wherein the first computing device is connected to the mobile computing device via a short-range wireless communication network fig. 1, [0059] first bonding device 110 (first computing device) may receive a raw media stream from a computing device 107, e.g., router (first computing device) over wireless connection, such as Bluetooth (short-range wireless communication network)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the short-range wireless connection from the users to the router, as taught by Altman.  One would be motivated to do so for using a short-range wireless protocol to bond the two or more mobile devices for optimization of the bandwidth and/or other output characteristics of the video encoder feeding first bonding device.

As to claims 7 and 20, the combination of McCoy, Jing, and Fonzi teach all limitations of the parents claims 6 and 19, wherein McCoy further teaches the computing network comprises an Internet connection ([0043] As shown in FIG. 1, a network interface such as a wired or wireless modem or wireless telephony transceiver communicates with the processor to provide connectivity to a wide area network such as the Internet) 
McCoy does not explicitly teach
the short-range wireless communication network comprises a Bluetooth connection.
Altman teaches
the short-range wireless communication network comprises a Bluetooth connection (fig. 1, [0059] first bonding device 110 may receive a raw media stream from a computing device 107, e.g., router (first computing device) over wireless connection, such as Bluetooth).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the Bluetooth connection from the users to the router, as taught by Altman.  One would be motivated to do so to bond the two or more mobile devices for optimization of the bandwidth and/or other output characteristics of the video encoder feeding first bonding device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456